DAWKINS, J.
Plaintiffs sue under the Workmen’s Compensation Act (Act No. 20 of 1914) for ■ the death of their minor son Mark Hamilton.
*693Defendant pleaded the exception of no cause of action, based upon the allegation that the said minor gave to his said parents all of the wages which he earned in its employ, and from which it was argued that the said son thereby became dependent upon them for his support, in view of the fact that it was further alleged that-they had the right under the law to demand and receive his wages. The exception was overruled, and the defendant answered denying that plaintiffs were dependent to any extent upon the deceased.
There was judgment for plaintiffs as prayed for, and defendant appealed.
Opinion.
Exception of no cause of action.
[1] The petition does affirmatively allege that plaintiffs were dependent upon the earnings of their said son for support; and, while it is also alleged that they were entitled to receive and that he 'did turn over to them his entire wages, we do not think that, in view of the other allegations, this disclosed a condition of dependency of said son upon the parents. It might easily be that a son, who would give all of his earnings to his father or mother or both, would be the sole support of the entire family, and certainly this could not be said to create a condition of dependency of the son upon the parent or parents, either in fact or law. In fact, the law imposes reciprocally upon parent and child the duty of support where their circumstances require it; and we think the petition, as a whole, does allege facts showing a condition of dependency by the plaintiffs upon the earnings of the deceased.